UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 09-6458


ANTHONY BENJAMIN,

                   Plaintiff - Appellant,

             v.

RICHARD UNKNOWN LAST NAME, Nurse; Medication Giver; DOCTOR
KITCHEN, Dental; CORPORAL C. COLEMAN; OFFICER ANDREW;
OFFICER BERTRAND; SUPERVISOR MCCAY, Kitchen Supervisor;
MANAGER GALLAHAN, Case Manager,

                   Defendants - Appellees,

             and

JOSEPH HIGGS, Superintendent,

                   Defendant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:08-cv-00836-JCC-TRJ)


Submitted:    May 28, 2009                    Decided:   June 8, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Benjamin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Anthony    Benjamin   appeals   the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).      We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.      See Benjamin v. Richard, No. 1:08-cv-

00836-JCC-TRJ (E.D. Va. Feb. 25, 2009).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                   2